[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM
This is in response to the ex parte communication of the pro se plaintiff, dated June 2, 1994, which the court has marked Court Exhibit A. The pro se plaintiff questions the reasons for the court's denial of her motion of February 18, 1994, seeking to reopen the judgment of dismissal, dated February 4, 1994. The court did not afford the pro se plaintiff a hearing in connection with her motion, dated February 18, 1994. The plaintiff is entitled to a hearing in connection with her request. Therefore, the court will vacate the denial of the motion to reopen, dated February 18, 1994, and will direct the clerk to schedule a hearing in connection with said motion at the next available short calendar.
/s/ Pellegrino, J. _________________ PELLEGRINO CT Page 6516